Case 1:21-cv-00870-DG-SJB Document 29 Filed 03/16/21 Page 1 of 3 PageID #: 227




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

MICHELLE WALLS, on behalf of herself
and all others similarly situated; and N.W., a   Case No. 1:21-cv-870-DG-SJB
minor child, by his parent and general
guardian Michelle Walls, on behalf of
himself and all others similarly situated,       STIPULATION AND CONSENT ORDER
                                                 EXTENDING TIME TO ANSWER, MOVE OR
                              Plaintiffs,        OTHERWISE RESPOND TO PLAINTIFFS’
                                                 COMPLAINT
v.

BEECH-NUT NUTRITION COMPANY;
THE HAIN CELESTIAL GROUP, INC.;
NURTURE, INC. D/B/A HAPPY FAMILY
ORGANICS; GERBER PRODUCTS
COMPANY; and PLUM PBC.,

                              Defendants.


     STIPULATION AND CONSENT ORDER EXTENDING TIME TO ANSWER, MOVE
             OR OTHERWISE RESPOND TO PLAINTIFFS’ COMPLAINT


        IT IS HEREBY STIPULATED AND AGREED, by and among the attorneys for Plaintiffs,

Michelle Walls, on behalf of herself and all others similarly situated; and N.W., a minor child, by

his parent and general guardian Michelle Walls, on behalf of himself and all others similarly

situated (“Plaintiffs”), and defendant Plum, PBC. (“Plum”) that Plum’s time to answer, move or

otherwise respond to the Complaint is hereby extended to May 24, 2021.

        Pursuant to Section I.F. of this Court’s Individual Practice Rules, the parties state as

follows:

        (1) Plaintiffs filed the Complaint on February 17, 2021 (Dkt. No. 1);

        (2) Plaintiffs served the summons and Complaint on Plum on March 3, 2021, which set

Plum’s deadline to answer, move or otherwise respond to Plaintiff’s Complaint for March 24, 2021

(Dkt. No. 11);
Case 1:21-cv-00870-DG-SJB Document 29 Filed 03/16/21 Page 2 of 3 PageID #: 228




       (3) Plaintiffs and Plum have met and conferred and Plaintiffs consent to extend the time by

which Plum must answer, move or otherwise respond to Plaintiffs’ Complaint by 60 days to May

24, 2021, to allow Plum additional time to evaluate the claims in Plaintiffs’ Complaint and

formulate a response.

       (4) This is Plum’s first request for an extension of time, and the extension will not affect

any pending deadlines set by Court order. Comparable extensions have been granted already to

other defendants.

       WHEREFORE, the parties agree, subject to an Order from the Court, to extend Plum’s

time to answer, move, or otherwise respond to the Complaint to May 24, 2021.



Dated: March 16, 2021

POLLOCK COHEN LLP                                           DECHERT LLP

/s/ Max E. Rodriguez                                        /s/ Mark Cheffo
Christopher K. Leung                                        Mark Cheffo
Max E. Rodriguez                                            DECHERT LLP
POLLOCK COHEN LLP                                           1095 Avenue of the Americas
60 Broad St., 24th Fl.                                      New York, NY 10036
New York, NY 10004                                          Tel. 212-698-3500
Phone: (917) 985-3995                                       mark.cheffo@dechert.com
Chris@PollockCohen.com

Attorneys for Plaintiff                                     Attorney for Defendant Plum, PBC.
Case 1:21-cv-00870-DG-SJB Document 29 Filed 03/16/21 Page 3 of 3 PageID #: 229




SO ORDERED

This ____ day of _________________, 2021

____________________________________

Hon. Diane Gujarati, U.S.D.J.
